Citation Nr: 1242710	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Stephan J. Freeman, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1977 to April 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

This case was previously before the Board in May 2011, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

Again, the issue of whether clear and unmistakable error exists in prior rating decisions of record has been raised by the record, specifically in the Veteran's substantive appeal.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's psychiatric disability, variously diagnosed, is etiologically related to active service.


CONCLUSION OF LAW

A psychiatric disability, variously diagnosed, was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The Veteran has asserted that he has a psychiatric disability that is related to his active service.  Specifically, the Veteran has reported that upon suffering an episode of acute organic brain syndrome during active service, he stopped sleeping as he was afraid he would go into a coma and not wake up and that as a result, he has developed psychiatric symptoms.  

A review of the service treatment records (STRs) shows that the Veteran was admitted to the hospital in November 1978 with "agitation."  He was reported to have been agitated and combative and it took several persons to restrain him.  Based on an examination of the Veteran at that time, a diagnosis of psychosis v. drug overdose was made.  Upon further evaluation the second day of his hospitalization, the Veteran reported that he did not remember anything from the prior evening and thought that he must have blacked out.  He reported that he had drunk a few scotches, but vehemently denied any drug use.  Toxicology examination was conducted of the Veteran's stomach contents, urine, and blood at the time of admission to the hospital.  Results were negative for ingestion of drugs or alcohol.  The Veteran was ultimately diagnosed with acute organic brain syndrome and discharged approximately 48 hours after admission.   

The Veteran was afforded a separation examination in February 1979, at which time the Veteran reported that he was experiencing difficulty sleeping.  There was no diagnosis of a psychiatric disability made at that time.

A review of the post-service medical evidence of record shows that in June 1979, the Veteran was seen by a private physician for depression which had been present since his April 1979 separation from active service.  The Veteran was diagnosed with acute depression and it was suggested that he seek treatment at the VA Medical Center.  

The Veteran was then seen at the VA Medical Center in June 1979 and reported that he had been depressed and worrying too much and that he had experienced another "blackout" episode.  He further reported that he had been feeling "down" ever since his admission to the hospital for organic brain syndrome in November 1978 while in active service.  At that time, the Veteran was diagnosed with organic brain syndrome with depression.  

In July 1979, the Veteran was seen at the VA Medical Center for further psychiatric evaluation.  At that time, the Veteran was diagnosed with emotional dysfunction in the form of depression, dissociative and psycho-physiological symptoms, and conflicts in the areas of emotional expression and anger/aggression.  However, it was reported that a complete neuropsychological evaluation was not completed as the Veteran failed to return for his scheduled follow-up appointments.      

Following his treatment for depression just following his separation from active service, there are no treatment notes of record indicating that the Veteran received mental health treatment again until 2002.  Since that time, the Veteran has received sporadic treatment at the VA Medical Center for various mental complaints, to include depression.  

In December 2011, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he first began feeling "down" in approximately 1977.  He reported that his depression increased in severity when he was stationed in Berlin, Germany in 1978.  He reported the November 1978 hospitalization described above.  Specifically, he reported that while he was at work he "blacked out" and was in a coma for two days.  He reported that it was then that he developed a fear of sleeping, as he worried about falling asleep and going back into a coma.  He reported he did not actually remember being in a coma.  The examiner diagnosed major depressive disorder, recurrent and severe with psychotic features.  

Based on the history provided by the Veteran, a thorough review of the record, and the examination of the Veteran, the VA examiner opined that it was at least as likely as not that the Veteran's depression was caused by or the result of his "coma" during active service.  In this regard, the examiner noted that the Veteran had reported a fear of sleeping following his November 1978 incident during active service as he feared falling asleep and slipping into a coma, which led him to deprive himself of sleep.  The examiner further reported that the Veteran had indicated that his lack of sleep made him feel more depressed.  The examiner also noted that the Veteran had a documented history of depression and treatment for such.    

Also of record is a January 2012 letter from the Veteran's private psychologist, Dr. G.B.  In his letter, Dr. G.B. reported that he was currently treating the Veteran for mild cognitive impairment, recurrent and severe major depression, and cognitive disorder not otherwise specified (NOS).  Dr. G.B. reported that he had reviewed the Veteran's records back to November 1978.  Dr. G.B. opined that it was at least as likely as not that the Veteran's psychiatric disabilities noted above were the result of his hospitalization from November 28, 1978, to November 30, 1978.  In this regard, Dr. G.B. noted that the Veteran developed a fear of sleeping following his episode of organic brain syndrome and that this resulted in numerous mental health issues.  

In August 2012, the Veteran's claims files were sent to the VA Medical Center for review and an opinion.  At that time, the VA examiner confirmed the diagnosis of major depressive disorder and opined that it was less likely as not that the depression was incurred in active service or caused by the episode of acute organic brain syndrome during active service.  In this regard, the VA examiner noted that while the Veteran did have acute organic brain syndrome during active service, it was noted to be fully resolved prior to his discharge from the hospital.  Additionally, the examiner noted that the Veteran was not in a coma during his hospitalization and that there were no symptoms of cognitive impairment or depression with psychotic features while the Veteran was in the hospital.  Further, the VA examiner noted that at the time of his release from the hospital on November 30, 1978, there was no indication of any impairment and he was returned to duty without limitation.

However, the examiner also noted that the Veteran's current mental health problems, to include major depression, were secondary to his episode of organic brain syndrome during active service as a result of the onset of his fear of not waking up when going to sleep.  The examiner noted that even though the Veteran was never in a coma, he had an irrational fear that he would not wake up after falling asleep and that this lead to the depression and anxiety that impaired his ability to function.  

In sum, the Veteran has a long history of mental health treatment, to include treatment for depression since at least June 1979, and three separate psychologists have linked the Veteran's depression to the fear of sleeping he developed following his November 1978 hospitalization for organic brain syndrome during active service.  

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a psychiatric disability, variously diagnosed, is warranted.  


ORDER

Entitlement to service connection for a psychiatric disability, variously diagnosed, is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


